—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated January 8, 1999, which denied his motion to vacate so much of an order of the same court dated May 26, 1998, as dismissed his complaint based upon his failure to appear for a hearing pursuant to Public Authorities Law § 1212.
Ordered that the order is affirmed, with costs.
The plaintiff failed to proffer evidence of a reasonable excuse for the default and a meritorious cause of action (see, Perez v Astoria Gen. Hosp., 260 AD2d 457). Therefore, the Supreme Court properly denied his motion. O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.